717 S.E.2d 737 (2011)
STATE of North Carolina
v.
George Junior HAYDEN.
No. 237P11.
Supreme Court of North Carolina.
October 6, 2011.
Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.
Marilyn G. Ozer, Chapel Hill, for Hayden, George Junior.
Ernie Lee, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by State of NC on the 14th of June 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*738 "Denied by order of the Court in conference, this the 6th of October 2011."
Upon consideration of the petition filed on the 14th of June 2011 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th of October 2011."